DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including “a string is mounted on top of the frame and is used to attach or detach the moveable panel from the guiding device”, as claimed in claim 1, must be shown or the features canceled from the claim. Examiner notes that Applicants “frame” is indicated as element 1 in Applicants Figures (See Figure 1 for example), and it is unclear how Applicants string (Figure 12, element 31) would be considered to be “mounted on top of the frame” (i.e. mounted on top of element 1). Examiner notes that, as best understood, none of Applicants Figures showing element 31 also show element 31 being configured such that it is “is mounted on top of element 1, and it is unclear how this manner of configuration would be arranged. 
Additionally, the configuration including “wherein the guiding device is mounted on a bottom portion of the frame” and “wherein the guiding device is mounted on a left or right side portion of the frame”, as claimed in claims 15 and 18, in combination with the structural feature “a string is mounted on top of the frame and is used to attach or detach the moveable panel from the guiding device”, which is required in claim 1, from which claims 15 and 18 depend, must be shown or the features canceled from the there may be a string 31 used for a top mount option of the guiding device 20, to detach and/or attach the movable panel”, and it is therefore unclear how the system would be configured such that it includes “a string is mounted on top of the frame and is used to attach or detach the moveable panel from the guiding device” and wherein the guiding device is mounted on either the bottom of the left or right side of the frame. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “at lease one movable panel”. This renders the claim indefinite, and appears to be a typographic error. For examination purposes, the phrase “at lease one movable panel” will be interpreted as “at least one movable panel”. Appropriate correction is required.
Claim 1 recites “a string is mounted on top of the frame and is used to attach or detach the moveable panel from the guiding device”. This renders the claim indefinite, since as best understood, Applicants “frame” is indicated as element 1 (See at least Applicants Figure 1), and it is unclear how Applicants string (Figure 12, element 31) would be considered to be “is mounted on top of the frame” (i.e. mounted on top of element 1). Examiner notes that, as best understood, none of Applicants Figures showing element 31 also show element 31 being configured such that it is “is mounted on top of element 1”. Therefore the claim limitation “a string is mounted on top of the frame” is considered unclear and indefinite with regard to the structural configuration intended to be claimed. Appropriate correction is required.
Claim 3 recites “the mechanical moving mechanism comprises a motor motor device”. This appears to be a typographic error and, for examination, will be interpreted as “the mechanical moving mechanism comprises a motor device”. Appropriate correction is required. 
Claim 10 recites “the deadbolt is in an open position enabling the movable panel attached with the guide block to be controlled”. This renders the claim indefinite, as the phrase “the movable panel attached with the guide block” is unclear and lacks proper antecedent basis (i.e. as best understood, claim 1, from which claim 10 depends, simply requires a system comprising at least one movable panel, and a guide block. However, the panel and guide block are not claimed as being “attached”). Appropriate correction is required.
Claim 14 recites “wherein the attachment mechanism is a pin and hole mechanism that may be used to attach or detach the guide block from the movable panel”. This renders the claim indefinite, as it is unclear if the “a pin and hole mechanism” are intended to refer to the previously claimed “a pin implement, a hole portion”, or a different structure entirely. Appropriate correction is required.
Claim 15 recites “wherein the guiding device is mounted on a bottom portion of the frame”. This renders the claim indefinite, since it is unclear how Applicants system would include both “the guiding device is mounted on a bottom portion of the frame” and “a string is mounted on top of the frame and is used to attach or detach the moveable panel from the guiding device”.  Therefore the claim limitation “the guiding device is mounted on a bottom portion of the frame” is considered unclear and indefinite with 
Claim 18 recites “wherein the guiding device is mounted on a left or right side portion of the frame”. This renders the claim indefinite, since it is unclear how Applicants system would include both “wherein the guiding device is mounted on a left or right side portion of the frame” and “a string is mounted on top of the frame and is used to attach or detach the moveable panel from the guiding device”.  Therefore the claim limitation “wherein the guiding device is mounted on a left or right side portion of the frame” is considered unclear and indefinite with regard to the structural configuration intended to be claimed. Appropriate correction is required.
Claims 2, 4-9, 11-13, 16, and 19 are rendered indefinite as depending from an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 10-16 and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by R. E. Slopa et al. (US 2,927,788) (hereinafter Slopa)
Regarding claim 1, as best understood, Slopa discloses a system comprising: an opening comprising a door (Figure 1, element 15) or a window, said door or said 
Regarding claim 4, Slopa discloses wherein the mechanical moving mechanism comprises a belt-chain mechanism (Figure 1, element 88), a sensor (Figure 9, element 95a and 95h), and control circuitry (See Figure 9)
Regarding claim 6, Slopa discloses wherein the frame is secured in a wall (See Figure 1).
Regarding claim 10, as best understood, Slopa discloses wherein the deadbolt is in an open position enabling the movable panel attached with the guide block to be controlled with the guiding device (Examiner notes that “an open position” is considered to be the position when elements 104 and 103 are engaged).  
Regarding claim 11, Slopa discloses wherein the attachment mechanism comprises a pin implement (Figure 7, element 104), a hole portion (Figure 7, area of elements 101 and 103 or element 107), and a mounting face plate implement (Figure 7, element 102).
Regarding claim 12, Slopa discloses wherein the pin implement and the mounting face plate implement are disposed on the movable panel while the hole portion is disposed in the guide block wherein the movable panel is detached by pulling the pin implement and attached by pushing  the pin implement (See at least column 4, lines 54-70).
Regarding claim 13, Slopa discloses wherein the pin implement and the mounting face plate implement are attached on the guide block (See Figures 1 and 7, Examiner notes that all structural elements are considered to be either directly or indirectly “attached”) while the hole portion is disposed on the movable panel (Figure 7, at least element 107 is considered to be “disposed on the movable panel”) wherein the movable panel may be detached by pulling the pin implement and attached by pushing  the pin implement.  
Regarding claim 14, as best understood, Slopa discloses wherein the attachment mechanism is a pin and hole mechanism that may be used to attach or detach the guide block from the movable panel (See Figure 7)
Regarding claim 15, as best understood, Slopa discloses wherein the guiding device is mounted on a bottom portion of the frame. Examiner notes that the guiding device is at least indirectly mounted to “a bottom portion of the frame” (See Figure 1).
Regarding claim 16, as best understood, Slopa discloses wherein the guiding device is mounted on a top portion of the frame (See Figure 1).
Regarding claim 18, as best understood, Slopa discloses wherein the guiding device is mounted on a left or right side portion of the frame. Examiner notes that the guiding device is at least indirectly mounted to “a left or right side portion of the frame” (See Figure 1).
Regarding claim 19, Slopa discloses wherein the guiding device operates in an automatic mode and the movable panel is moved only if the Atty. Dkt. No. LADANSO1Page 4 of 13 App. No. 16/399,891guide block moves due to a motor (Figure 9, element 75) that forms a part of the mechanical moving mechanism.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2013/0318875) in view of Slopa et al. (US 2,927,788) (hereinafter Slopa).
Regarding claim 1, as best understood, Hansen discloses a system comprising: an opening comprising a door or a window (Figures 1-2, elements 32, 34, 40), said door or said window including a frame (Figure 2, elements 28, 48), and at least one 
Hansen lacks wherein a string is mounted on top of the frame and is used to attach or detach the moveable panel from for the guiding device.  Slopa, however, teaches that it is known in the art to configure a system comprising: an opening comprising a door (Figure 1, element 15) or a window, said door or said window including a frame (Figure 1, considered portions of wall (element 24) supporting door drive and delineating door opening), and at least one moveable panel (See at least Figures 1 and 7-8, considered assembly of at least elements (15, 102, 104, 105); a deadbolt (Figures 1 and 7-8, elements 104, 109, 114, 117) disposed in the at least one moveable panel; a guiding device, comprising a guiding actuator (Figure 1, at least element 33) and a mechanical moving mechanism (Figure 1, element 88 in combination with at least elements 75, 81, 82, 79 and electrical circuit as diagramed in Figure 9) , wherein the guiding actuator and the mechanical moving mechanism are both housed in a guiding device housing (Figure 1  illustrates an unlabeled enclosure for at least elements 33 and 88); a guide block (Figure 7 element 103); and an attachment mechanism, wherein a string is mounted on top of the frame and is used to attach or detach the moveable panel from for the guiding device (See Figures 1-2 and 7-8, Examiner notes that the string of Slopa is considered to be “mounted on top of the frame” in the same manner as Applicants invention).  


Regarding claim 2, Hansen discloses wherein said door or said window further includes at least one fixed panel (Figure 1, element 32).  
Regarding claim 6, Hansen discloses wherein the frame is secured in a wall (See Figures 1 and 2).  
Regarding claim 7, Hansen discloses wherein the frame includes guide channels to provide for movement of for the at least one movable panel and provides support for at least one fixed panel  (Figure 1, element 36 slides vertically in “guide channels”).  
Regarding claim 8, Hansen discloses wherein the movable panel opens or closes while sliding horizontally or moving vertically on the guide channels (See Figures 1-2).  
Regarding claim 9, Hansen discloses wherein the fixed panel is fixed to the frame (See Figures 1 and 2).  
Regarding claim 10, Hansen discloses wherein the deadbolt is in an open position enabling the movable panel attached with the guide block to be controlled with the guiding device (See paragraph [0029]).  
Regarding claim 11, Slopa teaches wherein the attachment mechanism comprises a pin implement (Figure 7, element 104), a hole portion (Figure 7, area of elements 101 and 103 or element 107), and a mounting face plate implement (Figure 7, element 102).
Regarding claim 12, Slopa teaches wherein the pin implement and the mounting face plate implement are disposed on the movable panel while the hole portion is disposed in the guide block wherein the movable panel is detached by pulling the pin implement and attached by pushing the pin implement (See at least column 4, lines 54-70).  
Regarding claim 13, Slopa teaches wherein the pin implement and the mounting face plate implement are attached on the guide block (See Figures 1 and 7, Examiner notes that all structural elements are considered to be either directly or indirectly “attached”) while the hole portion is disposed on the movable panel (Figure 7, at least element 107 is considered to be “disposed on the movable panel”) wherein the movable panel may be detached by pulling the pin implement and attached by pushing  the pin implement.  
Regarding claim 14, as best understood, Slopa teaches wherein the attachment mechanism is a pin and hole mechanism that may be used to attach or detach the guide block from the movable panel (See Figure 7)
Regarding claims 15 and 16, as best understood, Hansen discloses wherein the guiding device is mounted on a bottom portion of the frame (Examiner notes that the guiding block of Hansen can be positioned at a top or bottom  portion of the frame)
Regarding claim 18, Hansen discloses wherein the guiding device is mounted on a left or right side portion of the frame (See Figures 1 and 2).
Regarding claim 19, Hansen discloses wherein the guiding device operates in an automatic mode and the movable panel is moved only if the Atty. Dkt. No. LADANSO1Page 4 of 13 App. No. 16/399,891guide block moves due to a motor (Figure 3, element 88)  that forms a part of the mechanical moving mechanism.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2013/0318875) in view of Slopa et al. (US 2,927,788) and further in view of Petner (US 2009/0025296).
Regarding claim 3, Hansen discloses wherein the moving mechanism includes a sensor, control circuitry (See paragraphs [0021], Figure 3a, elements 112 and 68) and a power source (Examiner notes that a power source is necessarily required for operation of the system). Hansen does not explicitly disclose wherein the mechanical moving mechanism comprises a motorized mechanism comprising a lead screw. Petner, however, teaches that it is known in the art to configure a sliding door and window operating mechanism including a motorized mechanism including a lead screw (Figure 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2013/0318875) in view of Slopa et al. (US 2,927,788) and further in view of Mullen et al. (US 2007/0011946).
Regarding claim 4, Hansen discloses wherein the moving mechanism includes a sensor, and control circuitry (See paragraphs [0021], Figure 3a, elements 112 and 68). Hansen does not explicitly disclose wherein the mechanical moving mechanism comprises a belt-chain mechanism. Mullen, however, teaches that it is known in the art to configure a sliding window system such that it includes a belt chain (Figure 3, element 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system of 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2013/0318875) in view of Slopa et al. (US 2,927,788) and further in view of Redman (US 5,269,098).
Regarding claim 5, Hansen discloses wherein the moving mechanism includes a sensor, control circuitry (See paragraphs [0021], Figure 3a, elements 112 and 68). Hansen does not explicitly disclose wherein the mechanical moving mechanism comprises a hydraulic cylinder mechanism. Redman, however, teaches that it is known in the art to configure a sliding panel drive system including a hydraulic cylinder mechanism (Figure 2, element 20, See column 4, lines 1-5, “A fluid actuator, not shown in FIG. 1, but indicated at 20 in FIG. 2, is provided for shifting the door between a first open position indicated by the dashed lines which illustrate the door open position 22 in FIG. 1, and a second closed position indicated by the position of the door at 24 in FIG. 1. Although a hydraulic or other type of fluid actuator may be used, the illustrated drive 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Slopa et al. (US 2,927,788) in view of Petner (US 2009/0025296) .
Regarding claim 3, Slopa discloses wherein the moving mechanism includes a sensor, control circuitry and a power source (Examiner notes that a power source is necessarily required for operation of the system). Slopa does not explicitly disclose wherein the mechanical moving mechanism comprises a motorized mechanism comprising a lead screw. Petner, however, teaches that it is known in the art to configure a sliding door and window operating mechanism including a motorized 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Slopa et al. (US 2,927,788) in view of Redman (US 5,269,098).
Regarding claim 5, Slopa discloses wherein the moving mechanism includes a sensor, control circuitry. Slopa does not explicitly disclose wherein the mechanical moving mechanism comprises a hydraulic cylinder mechanism. Redman, however, teaches that it is known in the art to configure a sliding panel drive system including a hydraulic cylinder mechanism (Figure 2, element 20, See column 4, lines 1-5, “A fluid actuator, not shown in FIG. 1, but indicated at 20 in FIG. 2, is provided for shifting the door between a first open position indicated by the dashed lines which illustrate the door open position 22 in FIG. 1, and a second closed position indicated by the position of the 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely the references as combined in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 20 and 21 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634